Citation Nr: 0108047	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for PTSD and for the residuals of pneumonia.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that additional evidentiary development is 
necessary before the veteran's claims can be adjudicated.

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  It does not appear that the complete records used by 
SSA in deciding the veteran's claim have been obtained.  As 
noted above, the VCAA provides that VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  The VCAA also provides that whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain such records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain such records would be futile.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In accordance with these provisions, the Board 
finds that a remand of this case is warranted, so the RO can 
obtain a copy of the veteran's file from SSA.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].

The Board notes that the veteran has reported receiving 
treatment for his claimed PTSD at a Vet Center.  Although he 
has submitted one examination report from this facility, 
there is no indication that the RO has inquired as to whether 
there may be additional treatment records available.  While 
this case is in remand status, the RO should ensure that all 
of the veteran's treatment records from the Vet Center are 
obtained and associated with his VA claims folder.

The VCAA provides that the VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  While this case is in remand status, the Board 
finds that the RO should ensure that all notification 
requirements of VCAA are completed in full.  The RO is also 
free to undertake any additional evidentiary development it 
deems necessary, such as obtaining appropriate VA 
examinations or seeking verification of the veteran's alleged 
stressors.

Because the VCAA went into effect after the Statement of the 
Case was issued in February 2000, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the appellant.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran 
with a copy to his representative and 
inform him of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate his claims.  As 
part of this notice, the RO should 
specifically request that the veteran 
provide the names and addresses of any 
additional health care providers who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
In particular, the RO should attempt to 
obtain copies of the veteran's treatment 
records from the Vet Center.

2.  The RO should obtain any medical 
records or other documentary evidence 
used by the Social Security 
Administration in deciding the veteran's 
claim for Social Security disability 
benefits, including a copy of the 
decision itself.  The RO should clearly 
document all efforts undertaken to obtain 
these records and associate any records 
obtained with the veteran's claims file.  
If for any reason these records are found 
to be unavailable, such should be noted 
and explained in the claims folder.

3.  Thereafter, the RO should review all 
of the evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary, to include 
obtaining appropriate VA examinations 
and/or seeking verification of the 
veteran's alleged stressors.

4.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and the 
residuals of pneumonia.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




